Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1 – 3, 5, 7 – 14, and 17 – 20 re amended.
Claims 4, 6, and 15 are canceled. 

Claims 1 – 3, 5, 7 – 14, and 16 – 20 are pending. 

Response to Amendment
The objection to the abstract of the disclosure is withdrawn in light of the amendments. 

The rejection of claims 1 – 20, under 35 U.S.C. 112(b), is withdrawn in light of the amendments. 

Response to Arguments
Applicant’s arguments, filed 03/04/2021, with respect to the rejection of amended claims 1 – 20, under 35 U.S.C. 103, have been fully considered and are persuasive.  The rejection of amended claims 1 – 20, under 35 U.S.C. 103, has been withdrawn. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
Claim 1
a host configured to generate instructions;

a compute component configured to perform logical operations;

the controller configured to detect one or more debug bits stored in microcode instructions within the memory device, 

wherein the controller is configured to retrieve the debug bits from a register on the memory device and set the debug bits in the microcode instructions after the microcode instructions are first stored in the memory array, the register being associated with an interface on the memory device;
Claim 3
the controller halts a logical operation being performed by the sensing circuitry operated by the controller executing the microcode instructions stored on the array of the memory device.
Claim 5
the controller is configured to execute a debugging routine, with an identical process, on the microcode instructions on 

the controller is configured to detect the debugging indication, received to the interface and triggered by a debug bit set in the microcode instructions, and to halt an operation being performed by execution of the microcode instructions on the memory device, in order and to execute a debugging routine.
Claim 8
the controller is configured to cause the memory device to perform logical operations using the sensing circuitry.
Claim 9
the controller is configured, upon receipt of the of the debugging indication the interface, to execute a step debugging operation on the memory device in correlation with a step debugging operation being executed by the host.
Claim 10
the controller stores the microcode instructions in the memory array and causes the memory device to execute logical operations in the sensing circuitry and execute microcode instructions on the memory device.
Claim 12
a compute component configured to perform logical operations;

controller is configured to cause performance of logical operations using the sensing circuitry and to detect one or 

the controller is configured to halt a logical operation being performed by the sensing circuitry operated by the controller directly on the memory device, separate from a host, to execute the microcode instructions stored in the array of memory cells on the processing in memory device and retrieving and executing debugging code from the microcode instructions to perform a debugging routine directly on the memory device using the sensing circuitry.
Claim 13
the controller receives an indication to perform a debugging routine by setting a debug bit in the microcode instructions sored in the array of memory cells.


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 

Allowable Subject Matter
Claims 1 – 3, 5, 7 – 14, and 16 – 20 are allowed.

The following is an examiner’s statement of reasons for allowance:

The present invention includes a system and a method for debugging on a memory device.

The claimed invention, regarding claim 1 as representative, recites features such as: a host configured to generate instructions; a memory device coupled to the host and comprising: a memory array; sensing circuitry coupled to the memory array.

The prior art of record (Chen, U.S. Publication 2005/0114638, Hsu et al., U.S. Publication 2019/0179568, and Swoboda et al., U.S. Publication 2002/0013918), as examples of such prior art) do not teach the same. 



Claim 1 – 3, 5, 7 – 14, and 16 – 20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL F MCMAHON whose telephone number is (571)270-3232.  The examiner can normally be reached on Monday-Thursday 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571) 270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Daniel F. McMahon/Primary Examiner, Art Unit 2111